            Case 3:18-cr-04035-WVG Document 48 Filed 04/15/20 PageID.143 Page 1 of 2
       '
~AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERJCA                                JUDGMENT IN A CRIMINAL CASE
                                                                     · (For Revocation of Probatioi{)j fflrvl.,Sd p!e'9l') I Li
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.

                   Alexander Isaac Veinbergs                             Case Number:

                                                                      Leif Harrison Kleven DY:
                                                                      Defendant's Attorney
 REGISTRATION NO.               71861298
 •-
 THE DEFENDANT:
 0 admitted guilt to violation of allegation(s) No.          1 and4

 D    was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                 Nature of Violation

               I                   nvl, Committed a federal, state or local offense
               4                   nvl, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                       Amil I4 2020


                                                                      HON. William V. Gallo
                                                                      UNITED STATES DISTRICT JUDGE
               Case 3:18-cr-04035-WVG Document 48 Filed 04/15/20 PageID.144 Page 2 of 2

       '
,AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                   Alexander Isaac Veinbergs                                             Judgment - Page 2 of2
 CASE NUMBER:                 l 8-cr-04035-WVG

                                                     IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be'imprisoned for a term of:
  4 Months, With no supervision to follow




  •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
  •        The court makes the following recommendations.to the Bureau of Prisons:




  •        The defendant is remanded to the custody of the United States Marshal.

  •        The defendant shall surrender to the United States Marshal for this district:
           •     at
                      --------- A.M.                             on
                                                                      -------------------
           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •        Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
  I have executed this judgment as follows:

           Defendant delivered on                                            to
                                    -------------                                 ---------------
  at
       ------------ ,                           with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL



                                                                                                     l 8-cr-04035-WVG
